Mr. Chiee Justice Del Toro
delivered the opinion of the court.
On September 11, 1936, the defendant herein, by his attorney, filed in this court a motion for an extension of time.
He alleged that he had been found guilty of the crime of murder in the second degree and sentenced to ten years’ imprisonment in the penitentiary; that feeling aggrieved by that judgment, he took an appeal to this Supreme Court on August 4, 1936; that on August 11, he asked the trial court to order the stenographer who had acted at the trial to prepare the transcript of the evidence free of charges, the defendant being insolvent; that he was not served with notice of the ruling entered upon his motion, notwithstanding the fact that said motion was decided in his favor on the same day, August 11, 1936; and that, as the period provided by law for the stenographer to file the transcript had expired, he prayed this court to grant an extension of thirty days for effecting such filing.
The prosecuting attorney (Fiscal) was heard. It happened that said prosecuting attorney had presided over the court a% the trial of the case. He stated that this circumstance lead him to assume a favorable attitude towards granting to the appellant all the opportunities within the law, and he made no objections to the motion, suggesting however, that the extension to be granted should be considered as final.
The court granted an extension to December 4, 1936. On December 3, the appellant moved for a further extension of thirty days which was granted. On January 4, 1937, the appellant moved for another extension of thirty days. It was granted, On February 3, 1937, the appellant moved for still another extension of thirty days. It was granted. And on this day, March 5, 1937, when that extension will expire, he has requested a further extension on the ground that the stenographer has notified him that he has had no time to prepare the transcript because of his other work. He prays *69this court to issue any order that will guarantee a compliance by the stenographer with his duty.
Really the delay is a serious one. A defendant who was tried before a jury and sentenced by the court for a felony has been in provisional liberty for the last seven months. Such situation should not be allowed to continue unless it is really justified.
For the purpose of inquiring into said justification the defendant is granted until March 11 of the present year to file an affidavit upon the merits of his appeal, and serve a copy thereof on the prosecuting attorney, who will have until March 15 to report on the matter. If the court finds that the grounds of appeal are sufficient, it will grant the extension requested, otherwise the same will be denied.